Citation Nr: 1509447	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  05-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disorder, to include as due to radiation exposure.

2.  Entitlement to service connection for vertigo, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from August 1990 to December 1993, which included service in the Southwest Asia theater of operations from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
  
The Board previously remanded the issues on appeal in October 2007, August 2009, November 2010, June 2012, and August 2013.  In August 2013, the Board remanded the issues on appeal in order to obtain supplemental medical opinions to clarify whether it is at least as likely as not that the Veteran's current occasional acute upper respiratory infections are related to the upper respiratory symptoms noted in service and to clarify whether the Veteran has any residual symptoms from the viral labyrinthitis in service.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations.

2.  The Veteran does not have a chronic undiagnosed disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.

3.  The Veteran was not exposed to ionizing radiation while on active duty.  

4.  The Veteran has been diagnosed with occasional acute upper respiratory infections post-service.

5.  The Veteran was diagnosed with upper respiratory infection and bronchitis during active service.

6.  The Veteran's occasional acute upper respiratory infections post-service are not causally or etiologically related to active service. 

7.  The Veteran is not currently diagnosed with vertigo.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311, 3.317 (2014).

2.  The criteria for service connection for vertigo are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the February 2003 notice letter sent prior to the initial denial of the service connection claims for the upper respiratory disorder and vertigo, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record; therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   
 
The Veteran was provided with a VA examination in connection with the claim for service connection for an upper respiratory disorder in January 2010.  Pursuant to the Board's November 2010 remand directive, a January 2011 VA examination was obtained, because the January 2010 VA examiner did not address whether there was any evidence of an undiagnosed illness incurred during the Gulf War.  Pursuant to the Board's June 2012 remand directive, an August 2012 VA examination was obtained, because the Board found that the January 2011 VA examination report did not address whether the Veteran had a chronic upper respiratory disorder or bronchitis at any time during the pendency of the claim.  The August 2012 VA examiner provided a medical opinion based on a thorough examination, interview of the Veteran, and review of the claims file.  Pursuant to the Board's August 2013 remand directive, a September 2013 supplemental VA medical opinion was obtained.  The Board found a supplemental VA medical opinion was warranted because the August 2012 VA examiner did not discuss whether the Veteran's occasional acute upper respiratory infections were related to the upper respiratory disorder or bronchitis noted in service.  

Collectively, the VA examination report and supplemental VA medical opinion include all relevant findings needed to fairly decide the appeal for service connection for an upper respiratory disorder.  In the September 2013 supplemental VA medical opinion, the examiner provided a medical opinion based on an accurate medical history and review of the claims file.  The VA examiner had adequate facts and data regarding the history and condition of the claimed disability.  For these reasons, the Board finds that the August 2012 VA medical examination and September 2013 supplemental VA medical opinion on the claimed upper respiratory disorder are adequate, and no further medical examination or medical opinion is needed.    

The Veteran was provided with a VA examination in connection with the claim for service connection for vertigo in January 2010.  Pursuant to the Board's November 2010 remand directive, a January 2011 VA examination was obtained, finding that the January 2010 VA examiner did not address whether there was any evidence of an undiagnosed illness incurred during the Gulf War.  Pursuant to the Board's June 2012 remand directive, a January 2013 VA examination was obtained, because the Board found that the January 2011 VA examination report did not address whether the Veteran had symptoms of vertigo during the pendency of the claim.  The January 2013 VA examiner provided a medical opinion based on a thorough examination, interview of the Veteran, and review of the claims file.  Pursuant to the Board's August 2013 remand directive, a September 2013 supplemental VA medical opinion was obtained.  The Board found a supplemental VA medical opinion was warranted because the January 2013 VA examiner did not discuss whether the Veteran had any residual symptoms from the viral labyrinthitis in service.

Collectively, the VA examination report and supplemental VA medical opinion include all relevant findings needed to fairly decide the appeal for service connection for an upper respiratory disorder.  In the September 2013 supplemental VA medical opinion, the examiner provided a medical opinion based on an accurate medical history and review of the claims file.  The VA examiner had adequate facts and data regarding the history and condition of the claimed disability.  For these reasons, the Board finds that the January 2013 VA medical examination and September 2013 supplemental VA medical opinion on the vertigo are adequate, and no further medical examination or medical opinion is needed.    


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's upper claimed respiratory disorder and vertigo are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device, or presence at certain gaseous diffusion plants during certain periods.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. 
§ 3.309(d). 

The second avenue for service connection is through 38 C.F.R. § 3.311(b)(2) (2014).  This provision provides that certain listed "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed veteran may be service connected if VA's Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

The third avenue for service connection is through medical evidence showing that exposure to ionizing radiation in service actually caused the claimed disorder.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Presumptive service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The weight of the evidence is against finding that the claimed disabilities were the result of Persian Gulf War service.  As discussed below, the Veteran has diseases and conditions with a clear and specific etiology and diagnosis.   

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for an Upper Respiratory Disorder

The Veteran contends that an upper respiratory disorder was caused by service in the Southwest Asia theater of operations.  Specifically, the Veteran contends that the desert sand, heat, and dryness caused an upper respiratory disorder, and that the upper respiratory disorder has been continuous since service separation.  The Veteran also contends that she was exposed to radiation through the ammunition rounds she handled on a daily basis, and that this exposure has affected the claimed upper respiratory disorder.

The Board finds that the Veteran has occasional, acute upper respiratory infections, but does not have a current chronic upper respiratory disorder.  The January 2010 VA examination report notes no current evidence of a respiratory disorder or bronchitis.  The January 2011 VA examination report notes that the Veteran has two to three upper respiratory infections per year due to allergic rhinitis.  The August 2012 VA examination report notes that the Veteran did not have a chronic respiratory disorder or bronchitis during the pendency of the claim, but has occasional acute upper respiratory infections.  There is no question regarding the diagnosis of occasional acute respiratory infections; therefore, the Board will next consider whether the occasional acute respiratory infections were incurred in service.

The Board finds that the weight of the evidence is against finding that the Veteran was exposed to ionizing radiation while on active duty.  In a March 2003 statement, the Veteran contends she was exposed to radiation through the ammunition rounds she handled on a daily basis.  In March 2003, the RO  requested the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141); however, only service treatment records were available.  Service personnel records were not available and service treatment records are absent any mention of exposure to ionizing radiation.  

The Board notes that even if the Veteran was found to be exposed to ionizing radiation while on active duty, the claimed upper respiratory disorder is not a disability which will be presumptively service connected for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, the claimed upper respiratory disorder is also not a radiogenic disease.  See 38 C.F.R. § 3.311(b).  As such, the claimed upper respiratory disorder would not be subject to service connection on the basis of ionizing radiation.  Furthermore, the third method for establishing service connection for the claimed upper respiratory disorder is direct service connection, which can be established by showing, notwithstanding the presumptions and procedures discussed above, that the upper respiratory disorder was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).  As discussed below, the lay and medical evidence of record does not show direct service connection for an upper respiratory disorder. 

After review of the lay and medical evidence, the Board finds that the Veteran had upper respiratory symptoms during active service.  Service treatment records dated in June 1991 note diagnoses of an upper respiratory infection and bronchitis.  In consideration of the findings of upper respiratory infection and bronchitis during service, the Board finds that there were upper respiratory symptoms during active service.
On the question of nexus between the current occasional acute respiratory infections and service, the Board finds that the weight of the evidence is against finding that the occasional acute respiratory infections are causally related to the in-service upper respiratory symptoms.  After review of the record and an examination of the Veteran,  the September 2013 VA examiner opined that it was less likely than not that the Veteran's occasional acute upper respiratory infections are related to the upper respiratory infection and bronchitis noted during active service.  In support of the medical opinion, the VA examiner reasoned that the in-service upper respiratory infection / bronchitis was an acute transitory condition which resolved without chronicity or residual and the recent occasional acute upper respiratory infections represent acute transitory conditions which resolved without chronicity or residual. The VA examiner has specialized medical expertise and training, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the September 2013 VA medical opinion is of significant probative value.  

The September 2013 VA examiner, who has specialized medical expertise and training, provided a negative medical opinion regarding the probability of a relationship between the Veteran's occasional acute upper respiratory infections and active service.  The September 2013 VA examiner's opinion outweighs the Veteran's lay opinion on the relationship between the current occasional acute upper respiratory infections and active service.  The Veteran does not have the medical expertise and training of the September 2013 VA examiner, and has not provided a rationale in support of the assertion of relationship.  The Board finds that the evidence weighs against finding that the current occasional acute upper respiratory infections are causally or etiologically related to service; therefore, service connection for an upper respiratory disorder must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In summary, the weight of the evidence demonstrates upper respiratory infection and bronchitis manifested during service is not related to the Veteran's current occasional acute  upper respiratory infections and active service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for an upper respiratory disorder must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Vertigo

The Veteran contends that vertigo first occurred in August 1992, during active service, after contracting a viral syndrome and labyrinthitis.  Labyrinthitis is an inflammation of the internal ear.  Dorland's Illustrated Medical Dictionary 995 (32nd ed. 2012).  The Veteran also contends that she was exposed to radiation through the ammunition rounds she handled on a daily basis, and that this exposure has affected the claimed vertigo.

As discussed above, the Board finds that the weight of the evidence is against finding that the Veteran was exposed to ionizing radiation while on active duty.  The Board notes that even if the Veteran was found to be exposed to ionizing radiation while on active duty, the claimed vertigo is not a disability which will be presumptively service connected for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, the claimed vertigo is also not a radiogenic disease.  See 38 C.F.R. § 3.311(b).  As such, the claimed vertigo would not be subject to service connection on the basis of ionizing radiation.  Furthermore, the third method for establishing service connection for the claimed vertigo is direct service connection, which can be established by showing, notwithstanding the presumptions and procedures discussed above, that the vertigo was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).  As discussed below, the lay and medical evidence of record does not show direct service connection for vertigo. 

The Board finds that the Veteran does not currently have a disability manifesting vertigo or labyrinthitis.  Post-service treatment records dated in June 2004 note an assessment of vertigo; however, post-service treatment records are otherwise absent for a diagnosis of vertigo.  In a November 2013 statement, the Veteran contends that the medical record is otherwise absent evidence of vertigo because she does not go to the doctor every time she experiences symptoms; however, the VA is not relying only on the absence of treatment records, but is also relying on affirmative histories and findings, including as reported and found at multiple VA examinations, all of which are negative for a diagnosis of vertigo.  The January 2010 VA examination report notes that the Veteran denies any vertigo in several years, states that vertigo is not an issue at all, and that there are no residuals and no complaints.  The January 2011 VA examiner opines that vertigo has resolved and is no longer present.  The January 2013 VA examination report opines that the most likely cause for the reported vertigo during service is viral labyrinthitis during active duty, which subsequently resolved, and notes that the Veteran appears asymptomatic at the present time.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative; however, where, as here, the overall evidence of record overwhelmingly fails to support a diagnosis of the claimed disability, that holding is of no advantage.  

The Veteran contends that she has experienced vertigo as recently as the end of September 2013.  Vertigo may result from diseases of the internal ear or may be due to disturbances of the vestibular centers or pathways in the central nervous system.  The term is sometimes erroneously used to mean any form of dizziness.  Dorland's Illustrated Medical Dictionary 2051 (32nd ed. 2012).  While the Veteran is competent to relate symptoms of dizziness, the Veteran is a lay person and does not have the requisite medical expertise in this particular case to specifically diagnose vertigo and relate it to the symptoms or diagnoses in service.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Thus, while the Veteran is competent to relate symptoms of dizziness, the Veteran is not competent to attribute those symptoms to a specific underlying disorder of vertigo or labyrinthitis, because such diagnosis requires specific medical knowledge and training, and the internal ear and central nervous system are complex and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  

As the weight of the evidence demonstrates that the Veteran does not have vertigo, the preponderance of the evidence is against the claim for service connection for vertigo, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

 
ORDER

Service connection for an upper respiratory disorder is denied.

Service connection for vertigo is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


